EXHIBIT 10.2


CHOICEONE FINANCIAL SERVICES, INC.
AMENDED AND RESTATED EXECUTIVE STOCK INCENTIVE PLAN

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan.  The Company hereby establishes
the AMENDED AND RESTATED EXECUTIVE STOCK INCENTIVE PLAN (the "Plan") for its
corporate and Subsidiary officers and other key employees. The Plan permits the
grant and award of Stock Options, Stock Appreciation Rights and Stock Awards.

          1.2          Purpose of Plan.  The purpose of the Plan is to provide
officers and key management employees of the Company and its Subsidiaries with
an increased incentive to make significant and extraordinary contributions to
the long-term performance and growth of the Company and its Subsidiaries, to
join the interests of officers and key employees with the interests of the
Company's shareholders through the opportunity for increased stock ownership and
to attract and retain officers and key employees of exceptional abilities. The
Plan is further intended to provide flexibility to the Company in structuring
long-term incentive compensation to best promote the foregoing objectives.


SECTION 2

Definitions

                    The following words have the following meanings unless a
different meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Change in Control," unless otherwise defined in an
Incentive Award agreement, means an occurrence of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A issued under the Act. Without limiting the inclusiveness of the definition
in the preceding sentence, a Change in Control of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions is satisfied: (a) any Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company's then outstanding securities; (b) the failure at any time of the
Continuing Directors to constitute at least a majority of the Board; or (c) any
of the following occur: (i) any merger or consolidation of the Company, other
than a merger or consolidation in which the voting securities of the Company
immediately prior to the merger or consolidation continue to represent (either
by remaining outstanding or being converted into securities of the surviving
entity) 60% or more of the combined voting power of the Company or surviving
entity




--------------------------------------------------------------------------------


immediately after the merger or consolidation with another entity; (ii) any
sale, exchange, lease, mortgage, pledge, transfer or other disposition (in a
single transaction or a series of related transactions) of assets or earning
power aggregating more than 50% of the assets or earning power of the Company on
a consolidated basis; (iii) any complete liquidation or dissolution of the
Company; (iv) any reorganization, reverse stock split or recapitalization of the
Company which would result in a Change in Control as otherwise defined in this
Plan; or (v) any transaction or series of related transactions having, directly
or indirectly, the same effect as any of the foregoing.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Personnel and Benefits Committee of
the Board or such other committee as the Board shall designate to administer the
Plan. The Committee shall consist of at least two members of the Board and all
of its members shall be "non-employee directors" as defined in Rule 16b-3 issued
under the Act.

          2.6          "Common Stock" means the Common Stock of the Company.

          2.7          "Company" means ChoiceOne Financial Services, Inc., a
Michigan corporation, and its successors and assigns.

          2.8          "Consensual Severance" means the voluntary termination of
all employment by the Participant with the Company or any of its Subsidiaries
that the Committee determines to be in the best interests of the Company.

          2.9          "Continuing Directors" means the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors, if
appointed or nominated by at least a majority of the Continuing Directors in
office at the time of the nomination or appointment, but specifically excluding
any individual whose initial assumption of office occurs as a result of either
an actual or threatened solicitation in opposition to any Continuing Director
subject to Rule 14a-12(c) of Regulation 14A issued under the Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

          2.10          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.11          "Incentive Award" means the award or grant of a Stock
Option, Stock Appreciation Right or Stock Award to a Participant pursuant to the
Plan.

          2.12          "Market Value" of any security on any given date means:
(a) if the security is listed for trading on The Nasdaq Stock Market or one or
more national securities exchanges, the last reported sales price on the date in
question, or if the security shall not have been traded on the principal
exchange on the applicable date, the last reported sales price on the first day
before that date on which such security was so traded; (b) if the security is
not so listed for trading but is traded in the over-the-counter market, the mean
of highest bid and lowest asked prices for the


2

--------------------------------------------------------------------------------


security on the date in question, or if there are no bid and asked prices for
the security on that date, the mean of the highest bid and lowest asked prices
on the first day before that date on which such prices existed; or (c) if
neither (a) nor (b) is applicable, the value as determined by any means
considered fair and reasonable by the Committee, which determination shall be
final and binding on all parties.

          2.13          "Participant" means a corporate officer or any key
employee of the Company or its Subsidiaries who is granted an Incentive Award
under the Plan.

          2.14          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.15          "Plan Year" means the 12-month period beginning January
1 of each year, except that the Plan Year for purposes of the year in which the
Plan becomes effective shall be that period between the effective date of the
Plan and December 31 of such year.

          2.16          "Retirement" means the voluntary termination of all
employment by the Participant after the Participant has attained 55 years of age
and completed six years of service with the Company or any of its Subsidiaries
or as otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.

          2.17          "Stock Appreciation Right" means any right granted to a
Participant pursuant to Section 6 of the Plan.

          2.18          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 7 of the Plan.

          2.19          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.20          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.









3

--------------------------------------------------------------------------------




SECTION 3

Administration

          3.1          Power and Authority.  The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be employees of the Company and its Subsidiaries. Except as limited in
this Plan, the Committee shall have all of the express and implied powers and
duties set forth in this Plan, shall have full power and authority to interpret
the provisions of the Plan and Incentive Awards granted under the Plan and shall
have full power and authority to supervise the administration of the Plan and
Incentive Awards granted under the Plan and to make all other determinations
considered necessary or advisable for the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive. The Committee shall hold its meetings at
such times and places as it deems advisable. Action may be taken by a written
instrument signed by a majority of the members of the Committee and any action
so taken shall be fully as effective as if it had been taken at a meeting duly
called and held. The Committee shall make such rules and regulations for the
conduct of its business as it deems advisable.

          3.2          Grants or Awards to Participants.  In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may deem necessary
or desirable and as are consistent with the terms of the Plan, including,
without limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which an Incentive
Award will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards.  The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate any restrictions relating
to an Incentive Award; (d) accept the surrender of any outstanding Incentive
Award; and (e) to the extent not previously exercised or vested, authorize the
grant of new Incentive Awards in substitution for surrendered Incentive Awards.

          3.4          Indemnification of Committee Members.  Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee


4

--------------------------------------------------------------------------------


shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.


SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares.  Subject to adjustment as provided in
Section 4.2 of the Plan, the total number of shares of Common Stock available
for Incentive Awards under the Plan shall be (a) for the initial Plan Year, 5%
of the total number of shares of Common Stock outstanding at the time the Plan
becomes effective; plus (b) in each subsequent Plan Year, an additional number
of shares of Common Stock not to exceed 2% of the number of shares of Common
Stock outstanding as reported in the Company's Annual Report on Form 10-K for
the fiscal year ending immediately before such Plan Year such that at the
beginning of each Plan Year after the initial Plan Year there shall be
available, in addition to any amount of shares remaining from the 5%
authorization for the initial Plan Year, a minimum number of shares equal to 2%
of the number of shares of Common Stock outstanding; plus (c) there shall be
carried forward and available for Incentive Awards under the Plan all of the
following (subject to adjustment as provided in Section 4.2): (i) shares subject
to Incentive Awards that are canceled, surrendered, modified, exchanged for
substitute Incentive Awards or expire or terminate prior to the exercise or
vesting of the Incentive Award in full; (ii) with respect to any succeeding Plan
Year, any unused portion of the amount set forth in subsection (a) above; and
(iii) shares that are surrendered to the Company in connection with the exercise
or vesting of an Incentive Award, whether previously owned or otherwise subject
to such Incentive Award. Such shares shall be authorized and may be either
unissued or treasury shares.

          4.2          Adjustments.

          (a)          Stock Dividends and Distributions.  If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan, shall be adjusted appropriately. No fractional shares
shall be issued pursuant to the Plan and any fractional shares resulting from
such adjustments shall be eliminated from the respective Incentive Awards.

          (b)          Other Actions Affecting Common Stock.  If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the Persons who were shareholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to



5

--------------------------------------------------------------------------------




shares of Common Stock, other securities, money and/or property (or the right to
receive other securities, money and/or property) immediately after the effective
time of such transaction, then the outstanding Incentive Awards and reserves for
Incentive Awards under this Plan shall be adjusted in such manner and at such
time as shall be equitable under the circumstances. It is intended that in the
event of any such transaction, Incentive Awards under this Plan shall entitle
the holder of each Incentive Award to receive (upon exercise in the case of
Stock Options), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.


SECTION 5

Stock Options

          5.1          Grant.  A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option for the subsequent automatic grant of additional
Stock Options for the number of shares that are subject to the initial Stock
Option and surrendered to the Company in connection with the exercise of the
initial or any subsequently granted Stock Option. Stock Options shall be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Committee in its sole discretion. The Committee may
vary, among Participants and among Stock Options granted to the same
Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan. The Committee shall have complete discretion in
determining the number of Stock Options granted to each Participant. The
Committee may designate whether or not a Stock Option is to be considered an
incentive stock option as defined in Section 422(b) of the Code; provided, that
the number of shares of Common Stock that may be designated as subject to
incentive stock options for any given Participant shall be limited to that
number of shares that become exercisable for the first time by the Participant
during any Plan Year (under all plans of the Company and its Subsidiaries) and
have an aggregate Market Value less than or equal to $100,000 (or such other
amount as may be set forth in the Code) and all shares subject to an Incentive
Award that have a Market Value in excess of such aggregate amount shall
automatically be subject to Stock Options that are not incentive stock options.




6

--------------------------------------------------------------------------------




          5.2          Stock Option Agreements.  Stock Options shall be
evidenced by stock option agreements containing such terms and conditions,
consistent with the provisions of the Plan, as the Committee shall from time to
time determine. To the extent not covered by the stock option agreement, the
terms and conditions of this Section 5 shall govern.

          5.3          Stock Option Price.  The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
higher than the par value of the Company's Common Stock; provided that the per
share Stock Option price for any shares designated as incentive stock options
shall be equal to or greater than 100% of the Market Value on the date of grant.

          5.4          Medium and Time of Payment.  The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents, in shares of Common Stock
(including Common Stock to be received upon a simultaneous exercise) or other
consideration substantially equivalent to cash. The time and terms of payment
may be amended with the consent of a Participant before or after exercise of a
Stock Option. The Committee may from time to time authorize payment of all or a
portion of the Stock Option price in the form of a promissory note or other
deferred payment installments according to such terms as the Committee may
approve. The Board may restrict or suspend the power of the Committee to permit
such loans and may require that adequate security be provided.

          5.5          Stock Options Granted to Ten Percent Shareholders.  No
Stock Option granted to any Participant who at the time of such grant owns,
together with stock attributed to such Participant under Section 424(d) of the
Code, more than 10% of the total combined voting power of all classes of stock
of the Company or any of its Subsidiaries may be designated as an incentive
stock option, unless such Stock Option provides an exercise price equal to at
least 110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the expiration of five years from the date of grant of the Stock
Option is prohibited by its terms.

          5.6          Limits on Exercisability.  Except as provided in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of the
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof. The Committee may in
its discretion require a Participant to continue the Participant's service with
the Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.







7

--------------------------------------------------------------------------------




          5.7          Restrictions on Transferability.

          (a)          General.  Unless the Committee otherwise consents (before
or after the option grant) or unless the stock option agreement or grant
provides otherwise; (i) no incentive stock options granted under the Plan may be
sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution; and (ii)
all Stock Options that are not incentive stock options may be transferred,
provided, that as a condition to any such transfer the transferee must execute a
written agreement permitting the Company to withhold from the shares subject to
the Stock Option a number of shares having a Market Value at least equal to the
amount of any federal, state or local withholding or other taxes associated with
or resulting from the exercise of the Stock Option. All provisions of a Stock
Option that are determined with reference to the Participant, including without
limitation those that refer to the Participant's employment with the Company or
its Subsidiaries, shall continue to be determined with reference to the
Participant after any transfer of a Stock Option.

          (b)          Other Restrictions.  The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment.

          (a)  General.  If a Participant is no longer employed by the Company
or its Subsidiary for any reason other than the Participant's Consensual
Severance, Retirement, death, disability or termination for cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of three months after such termination of employment unless the
terms of the applicable stock option agreement or grant provide otherwise, but
only to the extent the Participant was entitled to exercise the Stock Options on
the date of termination. For purposes of the Plan: (i) a transfer of an employee
from the Company to any Subsidiary; (ii) a leave of absence, duly authorized in
writing by the Company, for military service or for any other purpose approved
by the Company if the period of such leave does not exceed 90 days; and (iii) a
leave of absence in excess of 90 days, duly authorized in writing by the
Company, provided the employee's right to reemployment is guaranteed either by
statute, contract or written policy of the Company shall not be deemed a
termination of employment. For purposes of the Plan, termination of employment
shall be considered to occur on the date on which the employee is no longer
obligated to perform services for the Company or any of its Subsidiaries and the
employee's right to reemployment is not guaranteed either by statute, contract
or written policy of the Company, regardless of whether the employee continues
to receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)  Consensual Severance.  If a Participant ceases to be employed by
the Company or one of its Subsidiaries due to Consensual Severance, the
Committee may, in its sole discretion, permit the Participant to exercise his or
her Stock Options in accordance with their terms and to the extent that the
Participant was entitled to exercise



8

--------------------------------------------------------------------------------




the Stock Options on the date of termination for a period of time after such
termination of employment as may be determined by the Committee, provided, that
such period may not extend beyond the earlier of three years after the date of
termination or the dates on which such Stock Options expire by their terms.

          (c)  Retirement.  If a Participant ceases to be employed by the
Company or one of its Subsidiaries due to Retirement, the Participant may
exercise his or her Stock Options in accordance with their terms for a period of
three years after such termination of employment unless such Stock Options
earlier expire by their terms, but only to the extent that the Participant was
entitled to exercise the Stock Options on the date of termination.

          (d)  Disability.  If a Participant ceases to be employed by the
Company or one of its Subsidiaries due to the Participant's disability, he or
she may exercise his or her Stock Options in accordance with their terms for one
year after he or she ceases to be employed unless such Stock Options earlier
expire by their terms, but only to the extent that the Participant was entitled
to exercise the Stock Options on the date of such termination.

          (e)  Death.  If a Participant dies either while an employee or
otherwise during a time when the Participant could have exercised a
Stock Option, the Stock Options issued to such Participant shall be exercisable
in accordance with their terms by the personal representative of such
Participant or other successor to the interest of the Participant for a period
of one year after such Participant's death to the extent that the Participant
was entitled to exercise the Stock Options on the date of death but not beyond
the original term of the Stock Options.

          (f)  Termination for Cause.  If a Participant's employment is
terminated for cause, the Participant shall have no further right to exercise
any Stock Options previously granted him or her.


SECTION 6

Stock Appreciation Rights

          6.1          Grant.  A Participant may be granted one or more Stock
Appreciation Rights under the Plan and such Stock Appreciation Rights shall be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as shall be determined by the Committee in its sole discretion. A
Stock Appreciation Right may relate to a particular Stock Option and may be
granted simultaneously with or subsequent to the Stock Option to which it
relates. Stock Appreciation Rights shall be subject to the same restrictions and
conditions as Stock Options under subsections 5.6, 5.7 and 5.8 of the Plan. To
the extent granted in tandem with a Stock Option, the exercise of a Stock
Appreciation Right shall, in exchange for the right to exercise a related Stock
Option, entitle a Participant to an amount equal to the appreciation in value of
the shares covered by the related Stock Option surrendered. Such appreciation in
value shall be


9

--------------------------------------------------------------------------------


equal to the excess of the Market Value of such shares at the time of the
exercise of the Stock Appreciation Right over the option price of such shares.

          6.2          Exercise; Payment.  To the extent granted in tandem with
a Stock Option, Stock Appreciation Rights may be exercised only when a related
Stock Option could be exercised and only when the Market Value of the stock
subject to the Stock Option exceeds the exercise price of the Stock Option. The
Committee shall have discretion to determine the form of payment made upon the
exercise of a Stock Appreciation Right, which may take the form of shares of
Common Stock.


SECTION 7

Stock Awards

          7.1          Grant.  A Participant may be granted one or more Stock
Awards under the Plan. Stock Awards shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion.

          7.2          Rights as a Shareholder.  A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Awards; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it deems appropriate and may require the Participant to continue in the
employ of the Company or a Subsidiary for a specified period of time after the
award.


SECTION 8

Change in Control

                    Without in any way limiting the Committee's discretion, the
Committee may include in any Incentive Award provisions for acceleration of any
vesting or other similar requirements or for the elimination of any restrictions
upon Incentive Awards upon a Change in Control of the Company. The Committee
also may include provisions for Participants to receive cash in lieu of
outstanding Stock Options upon a Change in Control of the Company.


SECTION 9

General Provisions

          9.1          No Rights to Awards.  No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan and there
is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and


10

--------------------------------------------------------------------------------


conditions of Incentive Awards of the same type and the determination of the
Committee to grant a waiver or modification of any Incentive Award and the terms
and conditions thereof need not be the same with respect to each Participant or
among awards to the same Participant.

          9.2          Withholding.  The Company or a Subsidiary shall be
entitled to (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all amounts
necessary to satisfy any and all federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award or any
action related to an Incentive Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of Common Stock received upon exercise of
an incentive stock option; or (b) require a Participant promptly to remit the
amount of such withholding to the Company before taking any action with respect
to an Incentive Award. Unless the Committee determines otherwise, withholding
may be satisfied by withholding Common Stock to be received upon exercise or by
delivery to the Company of previously owned Common Stock. The Company may
establish such rules and procedures concerning timing of any withholding
election as it deems appropriate.

          9.3          Compliance With Laws; Listing and Registration of
Shares.  All Incentive Awards granted under the Plan (and all issuances of
Common Stock or other securities under the Plan) shall be subject to all
applicable laws, rules and regulations and to the requirement that if at any
time the Committee shall determine, in its discretion, that the listing,
registration or qualification of the shares covered thereby upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the grant of such Incentive Award or the issue or purchase of
shares thereunder, such Incentive Award may not be exercised in whole or in
part, or the restrictions on such Incentive Award shall not lapse, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.

          9.4          No Limit on Other Compensation Arrangements.  Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards and such arrangements
may be either generally applicable or applicable only in specific cases.

          9.5          No Right to Employment.  The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          9.6          Suspension of Rights under Incentive Awards.  The
Company, by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.



11

--------------------------------------------------------------------------------




          9.7          Governing Law.  The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          9.8          Severability.  If any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

          9.9          Change of Name.  The Plan shall be automatically amended
to reflect any change in the name of the Company.


SECTION 10

Termination and Amendment

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems proper and in the best interests of the
Company, provided that no such amendment may impair any outstanding Incentive
Award without the consent of the Participant, except according to the terms of
the Plan or the Incentive Award. No termination, amendment or modification of
the Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.


SECTION 11

Effective Date and Duration of the Plan

                    This Plan shall take effect April 27, 2000, subject to
approval by the shareholders. No Incentive Award shall be granted under the Plan
after April 26, 2010.









12

--------------------------------------------------------------------------------
